                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:18CR250
                                           )
      vs.                                  )
                                           )
DEVRON FRANKLIN,                           )                  ORDER
                                           )
                    Defendant.             )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [43]. Counsel needs additional time to resolve the matter as well as a state court
matter. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [43] is granted, as follows:

      1. The jury trial, now set for January 27, 2020, is continued to March 30, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and March 30, 2020, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: January 22, 2020.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
